DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112

In light of the Applicant’s amendment the 35 USC 112 rejections of the previous Office correspondence are withdrawn. 

Claims 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The features, “protruding first indicator” and “second protruding indicator” were not disclosed in the original disclosure.  These features were however in the first claim set, but they were not described in the original specification, therefore, the manner and process of making and using the invention, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most 
Claims 22-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on claim 21.
Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The feature, “malleable flexible material” was not disclosed in the original disclosure.  This feature was however in the first claim set, but it was not described in the original specification, therefore, the manner and process of making and using the invention, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention was not achieved.
Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 

Any negative limitation or exclusionary proviso must have basis in the original disclosure.  If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for exclusion.  Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993).

	MPEP § 2173.05(i).

	
Claim Rejections - 35 USC § 103
Claim 21 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Jr. et al. (U.S. 5,092,477 A) in view of Terzi (U.S. 4,790,444 A) and Miceli et al. (U.S. 7,111,746 B2).
With regard to claim 21 Johnson discloses a two-piece child resistant/senior friendly container lid comprising: a container locking member securing unit (16, Fig. 2) having an external locking trough (36, Fig. 2) including a relief area (36, Fig. 2 is also the relief area) and a plurality of restraining teeth (48, Fig. 2) capable of engaging with a container top rim and securing said container locking member securing unit to a container top rim; a lid portion (20, Fig. 2) having a locking inner ring (84, Fig. 5) and a nib section (84, Fig. 5) capable of removably engaging with said container locking member securing unit; wherein said container locking member securing unit is securely affixable to a container top rim by said plurality of restraining teeth and applying 
Johnson does not disclose a can top rim and a way to secure said can locking member securing unit to a can top rim or a protruding first indicator section indicating the location of said relief area and a second protruding indicator section indicating the location of said nib section said lid portion is securely affixable to said container locking member securing unit by lining up the first indicator section on said container locking member securing unit with the second indicator section on said lid portion and applying downward pressure on said lid portion engaging said locking inner ring into said external locking trough, then rotating said upper lid portion so that said nib section moves away from said relief area thereby locking said lid portion to said container locking member securing unit.
Terzi teaches a can top rim (14, Fig. 1).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the can rim as taught by Terzi to modify the invention of Johnson in order to allow the consumption of the liquid without resting one's lips directly on the can's rim and without causing the liquid to run along the rim itself, thus preserving the highest hygienic conditions (C1:L43-47).
Miceli teaches a container a protruding first indicator section (16, Fig. 1D) capable of indicating the location of a relief area and a second protruding indicator section (60, Fig. 2D) capable of indicating the location of said nib section said lid portion is securely affixable to said container locking member securing unit by lining up the first indicator section on said container locking member securing unit with the second 
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the position indicators as taught by Miceli to modify the invention of Johnson in order to provide a low-cost, one-piece, non-child resistant cap that can be converted, at the option of the purchaser, to a two-piece child resistant cap (C3:L60-63).
With regard to claim 25, Johnson-Terzi-Miceli as applied in claim 21 above discloses the claimed invention.
Further, Miceli teaches wherein when said first protruding indicator section and said second protruding indicator section are apart, they form two separate sections of an indicator section (C6:L4-5), and when the two indicator sections are brought together, and lined up in direct alignment, they form a completed indicator section (Fig. 4D).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the indicators as taught by Miceli to modify the invention of Johnson-Terzi-Miceli in order to a user an indication of when the contains can be separated to open and when the containers are brought together to close.
With regard to claim 26, Johnson-Terzi-Miceli as applied in claim 21 above discloses the claimed invention wherein said plurality of restraining teeth includes evenly spaced restraining teeth (Fig. 6).

22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Terzi and Miceli in further view of McNamara (U.S. 2012/0037654 A1).
With regard to claim 22 Johnson-Terzi-Miceli as applied in claim 21 above discloses the claimed invention.
Johnson-Terzi-Miceli does not disclose wherein said lid portion is constructed of a malleable flexible material capable of being flexed upward for removal from said can locking member.
McNamara teaches a container lid portion (10, Fig. 6) constructed of a malleable flexible material (¶ 40) capable of being flexed upward for removal from said can locking member.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the malleable flexible material as taught by McNamara to modify the invention of Johnson-Terzi-Miceli in order to form a seal between a sidewall of the container and the periphery of the container lid (¶ 06).

Claim 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Terzi and Miceli with Hendricks et al. (U.S. 9,696,949 B2) in an evidentiary manner. 
With regard to claim 23 Johnson-Terzi-Miceli as applied in claim 21 above discloses the claimed invention.
Further, Miceli teaches wherein a can locking member external locking trough includes a first protruding indicator section (16, Fig. 1D) capable of indicating a relief 
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the lid that cannot be readily removed as taught by Miceli to modify the invention of Johnson-Terzi-Miceli in order to provide a shellable child resistant cap with a positive locking mechanism that imposes a minimal torque threshold for disengagement, thereby serving both as a complete closure indicator and a secondary barrier to disengagement, especially in cases where the child resistant mode has failed (C4:L6-11).
With regard to claim 24 Johnson-Terzi-Miceli as applied in claim 21 above discloses the claimed invention.
Further, Miceli teaches wherein a can locking member external locking trough includes a first protruding indicator section (16, Fig. 1D) capable of indicating a relief area directly above said first protruding indicator section, and said lid portion includes a second protruding indicator section (60, Fig. 2D) capable of indicating a nib section 

Response to Arguments
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979.  The examiner can normally be reached on 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735          

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735